Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

$80,000.00 IN UNITED STATES CURRENCY,

              Defendant.

______________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
______________________________________________________________________

       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Actions G(2), states:

                                JURISDICTION AND VENUE

       1.     The United States of America has commenced this action pursuant to the

civil forfeiture provisions of 21 U.S.C. § 881, seeking forfeiture of defendant property

based upon violations of the narcotics provisions of 21 U.S.C. § 801 et seq. This Court

has jurisdiction under 28 U.S.C. §§ 1345 and 1355.

       2.     Venue is proper under 28 U.S.C. § 1395, as some acts described herein

occurred, in the District of Colorado.

                                 DEFENDANT PROPERTY

       3.     Defendant property is more fully described as follows:




                                            1
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 2 of 9




      Defendant $80,000.00 in United States currency seized from Joseph Leyba

during a traffic stop in Prowers County, Colorado on August 25, 2020, and currently in

the custody of the United States Marshals Service in Denver, Colorado.

                         FACTUAL BASIS FOR FORFEITURE

      Except as otherwise noted, all of the following facts and information have been

discovered through my own investigation and observations, and the observations and

investigations of fellow law enforcement officers as reported to me.

                                         Traffic Stop

      4.     On August 25, 2020, a Colorado State Patrol Trooper stopped a car for

speeding on Westbound Highway 50 in Prowers County, Colorado. The car was driving

almost ten miles over the speed limit.

      5.     The driver, Joseph Leyba (Leyba), was the only occupant of the vehicle.

The Trooper told Leyba that his radar unit read 74 miles an hour in a 65 mile an hour

zone. Leybe told the officer he had his cruise control set to 70 miles per hour. When the

Trooper asked if Leyba had changed the size of his factory tires, as that could cause the

discrepancy in the speedometer, Leyba said the car was a rental.

      6.     The Trooper then asked for Leyba’s driver’s license and the rental

agreement, and saw that Leyba was not the authorized driver of the rental car. The

authorized driver was identified as Ayyuappan Subbiah (Subbiah). The rental agreement

also showed that the car was rented on August 25, 2020, in Tulsa, Oklahoma.

      7.     The Trooper asked Leyba why his name was not on the rental agreement

and why the person who was on the rental agreement, Subbiah, was not in the car with




                                              2
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 3 of 9




him. Leyba told the trooper that Subbiah was his friend who rented the car for him. Leyba

said he was an authorized driver.

       8.     The Trooper contacted Pueblo dispatch and provided them with Leyba’s

information. The Trooper also asked them to contact the rental car company to see if

Leyba was an authorized driver of the car.

       9.     The rental car company confirmed that Leyba was not an authorized driver.

       10.    Leyba’s criminal history revealed four prior convictions for narcotics

charges. A K-9 unit was dispatched to perform an open-air sniff of the rental car.

       11.    While waiting for the K-9 unit to arrive, the Trooper asked Leyba again if

Leyba’s friend (Subbiah) rented the car for him. Leyba said, “Ya cause all I have is a

debit card.” The trooper asked Leyba if his friend (Subbiah) lived in Oklahoma or Pueblo,

Colorado, and Leyba said he lived in Oklahoma. Leyba’s driver’s license showed he was

a resident of Pueblo, Colorado.

       12.    Leyba said he flew down to Tusla, Oklahoma, and was there on business

for three weeks. Leyba said he decided to drive back because the return ticket was

$500.00.

       13.    The trooper asked Leyba if he had anything illegal in the car, and Leyba

said he did not.

       14.    Using the narcotics K-9, Troopers conducted a free air sniff around the

outside of the vehicle. The K-9 positively alerted to the odor of narcotics on the driver’s

side of the car. Troopers conducted a probable cause search and opened the back hatch

of the car. Inside the back of the car, they found a brown paper grocery bag containing




                                             3
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 4 of 9




eight bundles of cash wrapped in rubber bands. Each bundle of cash was $10,000.00,

totaling defendant $80,000.00 in United States currency.

       15.    Two cell phones were also found inside the center console of the car. These

were placed in Airplane mode and secured as evidence. The rental car was then towed.

       16.    Law enforcement searched for business entities related to Leyba in

Colorado and found that Leyba is registered with the Industrial Hemp Program under

Purity Science, LLC, at 84 N Precision Boulevard, Pueblo West, Colorado 81007.

       17.    The Colorado Department of Revenue (CDOR) told law enforcement that

there was a licensed marijuana grow at the same location, 84 N Precision Boulevard, in

2016. The grow was in the name of Heritage Organics owned by Micheline Smith. The

license was surrendered due to violations. The CDOR said that the address hasn’t been

registered as a caregiver location, and that Lebya has never held an employee or owner’s

license with them.

       18.    Leyba is also associated with Bees Knees CBDs located at 1627 E. Evans,

Pueblo, Colorado. The Colorado Secretary of State shows the principal office address

as 4804 Quita Court, Pueblo, Colorado. The registered agent is listed as Douglas Kwitek,

but the true name of the person forming the LLC is Leyba Ventures Incorporated, 4804

Quita Court, Pueblo, Colorado.

       Cell phone evidence

       19.    Law enforcement searched the cell phones found inside the rental car and

found multiple pictures, and conversations via text, email and WhatsApp, related to the

testing and sale of THC oil.




                                            4
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 5 of 9




       20.    Several photos were discovered on the cell phone which portrayed images

of laboratory tests conducted on products of the Bees Knees CBDs products.

       21.    One image of a lab test that was conducted on a product sample belonging

to Bees Knees CBD was conducted on February 17, 2020, and showed that the product

contained 69.90% max active THC and 3.48% max active CBD.

       22.    One image of a laboratory test that was conducted on a product sample

belonging to Bees Knees CBD was conducted on February 21, 2020, and showed that

the product contained 76.55% max active THC and 3.59% max active CBD.

       23.    Law enforcement also found multiple conversations referring to the testing

and sale of THC.

       24.    One conversation stated that Leyba would be sent an invoice for “car parts,”

when the participants were actually referring to activities related to testing material at

Scissortail Laboratory, at 2408 NW 10th Street, Oklahoma City, Oklahoma.           In the

conversation, Leyba confirms that he wants to use this laboratory.

       25.    An open source review posted to Google.com for Scissortail Laboratory,

LLC, stated, “They allow you to pay 250$ cash under the table for boosted results haven't

gotten or found anything tested by them under 30% it's all 30-42% with . 08% CBD they

quote say the 250 is for a full panel you wont be disappointed with.”

       26.    Frequently, the message conversations are between “Joey” Leyba and a

contact named "Amy Saigon LA Tfree" (Saigon).            One text message conversation

between Saigon and Leyba contains a picture showing cannabis oil followed by Saigon

asking if Leyba can get a higher price if “we test at 88 or higher?”




                                             5
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 6 of 9




       27.     One text message conversation between Saigon and Leyba discusses how

much 90% THC would profit them:

       Saigon: "yes I am testing both liters tomorrow just potency they said its 90%",

       Leyba: "Wow how much to me?"

       Saigon: "I can do this at 4500 you think you can make it. I am working rhem [sic]

       on pricing. its 4k to me but I front it so."

       28.     Another text message conversation implies out of state distribution of

“Legally High Gummies,” a product which apparently advertises that these gummies are

legal in all 50 states.

       29.     The message is between Leyba and Carol Kozial on March 14, 2020.

               Leyba: "Hey what have we told Keith other legally high retail is?"

               Kozial: "$33. Is he buying any??"

               Leyba: "Idk. He had someone from Kentucky message cory on the legally

               high and we gave them too good of quote".

               Kozial: "Hes [sic] digging again for cheap cheap. I've given him extra 10%

               and did nothing for us. He didn't [sic] even place an order this week. I

               checked in with him to see if I missed email or anything. Said hes [sic] slow

               and already placed an order with his other lady friend who sells to him. Hes

               [sic] been doing real estate and not a huge focus on CBD anymore.

               Complaining that the LH Gummies are NOT legal hes [sic] been told by his

               other supplier so hes [sic] only going to order for family and friends".

               Leyba: "Sucks. Hopefully we didn't push the envelope too much with the

               LHs". Kozial: "Nah"



                                                6
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 7 of 9




      30.       On August 28, 2020, a search warrant was executed on the rental car.

During the search of the rental car, law enforcement officers discovered paperwork inside

the car, including bank statements for a company, Purity Science Group LLC, showing

large round dollar wire transfers ranging from $5,000.00 to $200,000.00. One wire

transfer was for $100,000.00 originating from Taipei City, Taiwan.

      31.       Law enforcement officers also found a certificate from the Colorado

Department of Agriculture for Purity Science LLC for a 2,800 square foot Industrial Hemp

Grow issued for September 23, 2019 to September 22, 2020.

      32.       A review of the Colorado Secretary of State shows that Purity Science

Group LLC has been noncompliant since August 1, 2020 and the entity became

delinquent October 1, 2020.

      33.       In addition, law enforcement officers also found a sales invoice for 5.5 liters

of THC Oil dated July 17, 2020. The total cost of the invoice was $30,250.00.

      34.       There was a second sales invoice for 9 liters of THC Oil costing a total of

$49,500.00 dated July 20, 2020.

      Criminal History

      35.       Leyba was arrested in 2011 in Pueblo County for cultivating marijuana.

      36.       In conclusion, defendant $80,000.00 represents money furnished or

intended to be furnished in exchange for a controlled substance in violation of 21 U.S.C.

§ 801 et seq.



                           [Remainder of page intentionally left blank]




                                                7
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 8 of 9




             VERIFICATION OF SEAN SLOAN, TASK FORCE OFFICER, DRUG
                       ENFORCEMENT ADMINISTRATION



              I, Task Force Officer Sean Sloan, hereby state and aver under the pain

and penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and

that the facts and information contained therein are true.


                                                        s/Sean Sloan
                                                        TFO – DEA




                                            8
Case 1:21-cv-00099-NYW Document 1 Filed 01/13/21 USDC Colorado Page 9 of 9




                               FIRST CLAIM FOR RELIEF

      1.     The Plaintiff repeats and incorporates by reference the paragraphs above.

      2.     By the foregoing and other acts, defendant $80,000.00 in United States

currency represents monies furnished or intended to be furnished in exchange for a

controlled substance, proceeds traceable to such an exchange, and/or monies used or

intended to be used to facilitate a violation of 21 U.S.C. § 801 et seq., and therefore is

forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

      WHEREFORE, the United States prays for entry of a final order of forfeiture for the

defendant $80,000.00 in United States currency in favor of the United States, that the

United States be authorized to dispose of the defendant property in accordance with law,

and that the Court enter a finding of probable cause for the seizure of the defendant

property and issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

      DATED this 13th day of January2021.

                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                           By: s/ Laura B. Hurd
                                               Laura B. Hurd
                                               Assistant United States Attorney
                                               1801 California Street, Ste. 1600
                                               Denver, Colorado 80202
                                               Telephone: (303) 454-0100
                                               Fax: (303) 454-0402
                                               E-mail: laura.hurd@usdoj.gov
                                               Attorney for Plaintiff




                                            9
